Citation Nr: 0126888	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-18 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture invoked against the appellant under 38 
U.S.C.A. § 6103(a) (West Supp. 2001) was proper.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had recognized service prior to and during World 
War II, including having been a prisoner-of-war (POW) of the 
Japanese Government from April to September 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision that the appellant, who was married to the 
veteran at the time of his death, had forfeited her 
entitlement to Department of Veterans Affairs (VA) benefits 
because she had presented false evidence to VA that she and 
the veteran had an additional child.  


FINDINGS OF FACT

1.  The veteran died in February 1998 and the appellant filed 
a claim, VA Form 21-534, later in February 1998 for death 
benefits, in which she reported that she and the veteran had 
two children, a son born in September 1989 and a daughter 
born in October 1992.  

2.  At the time of the veteran's death, he was receiving VA 
pension benefits, including additional benefits for his 
spouse, the appellant, and their one child, the son who was 
born in September 1989, based upon the dependency information 
that he had provided to VA.

3.  The evidence is undisputed that the person listed in the 
February 1998 claim for death benefits as the daughter of the 
veteran and the appellant is not in fact their daughter but 
is the niece of the appellant.  

4.  The appellant was aware of the fact that she and the 
veteran had only one child, and she knowingly made a false 
statement in her claim for VA death benefits that her niece 
was the daughter of the veteran and herself for the purpose 
of obtaining additional VA benefits for that child.  


CONCLUSION OF LAW

The criteria for forfeiture of the appellant's rights, 
claims, and benefits under the laws administered by VA have 
been met.  38 U.S.C.A. § 6103(a) (West Supp. 2001); 38 C.F.R. 
§ 3.901 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) and (unless otherwise noted herein) made 
effective as of the date of the enactment of the VCAA.  

Although this case was not readjudicated after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  For the 
reasons below, the RO has met its notification and duty to 
assist obligations in the development of this case under the 
VCAA. 

The statement of the case (SOC) advised the appellant of the 
pertinent law and regulations as well as the basis for 
forfeiture.  By reciting the applicable law and regulations 
notice was given of the information or lay evidence necessary 
to preclude forfeiture. 

The appellant was made aware that it was her act of 
untruthfully claiming that she and the veteran had an 
additional child that was the basis for concluding that she 
had committed fraud in applying for VA benefits.  It was for 
this reason that testimony was given at the June 2001 travel 
board hearing which addressed that very act.  

The RO made reasonable efforts to obtain all relevant 
information in this case, including having conducted an 
investigation, and it appears that all evidence and 
information relevant to this case has been obtained and 
associated with the record on appeal.  Moreover, this is not 
a case in which there are any outstanding documents, medical 
or otherwise, that can be obtained.  Rather, it is the 
appellant's own acts which are at issue.  

Further, the appellant was advised in a June 14, 2001 letter 
that additional evidence could be submitted within 90-days.  
The appellant has not identified additional relevant 
evidence.  Accordingly, the Board finds that the notification 
and duty-to-assist provisions mandated by VCAA have 
essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Factual Background

The son (the only natural child) of the veteran and the 
appellant was born in September 1989.  

In VA Forms 21-0517, Improved Pension Eligibility 
Verification Report (Veteran With Children), executed in 
February 1993, January 1994, May 1996, February 1997, and 
January 1998 the veteran reported having only one unmarried 
dependent child.  

At the time of the veteran's death in February 1998, he was 
in receipt of pension benefits and special monthly pension on 
account of being housebound.  The rate of pension being paid 
to him included benefits for his spouse and one child, the 
son born in September 1989.

In the appellant's February 1998 application for VA death 
benefits (VA Form 21-534) she reported that she and the 
veteran had two children, a son born in September 1989, and a 
daughter born in October 1992.  Submitted with that claim was 
a document from the Office of the City Civil Registrar, of 
the City of Legazpi, the Republic of the Philippines, dated 
February 24, 1998 which reflects that the date of 
registration was "4/27/93 - Late Registration" and that the 
veteran and the appellant were the father and mother of a 
daughter who was born in October 1992.  

The appellant was notified in March 1998 of her award of VA 
death pension benefits but that she needed to submit 
additional information about the daughter of the veteran and 
herself.  She was notified that she was being paid death 
benefits as a surviving spouse with one dependent child only, 
the son born in September 1989.  

In response, in April 1998, the appellant submitted a 
Baptismal Certificate which certified that the daughter of 
she and the veteran was born in October 1992.  Also submitted 
was an affidavit from a person who attested to being a mid-
wife and having assisted in the delivery of the daughter of 
the veteran and the appellant, who were the parents of that 
child, and that the affiant had registered that daughter's 
live birth.  Also submitted was a Joint Affidavit of two 
neighbors, who were married to each other, attesting the 
their personal knowledge that the veteran and the appellant 
had a daughter that had been born in October 1992.  

A September 1998 Report of a Field Investigation reflects 
that when interviewed the appellant admitted that the child 
she claimed as her daughter was not her own child but the 
child of the appellant's sister.  The appellant verbally (and 
later in writing) withdrew her claim for any benefits based 
on that child being the child of the veteran and herself.  It 
was noted that the veteran, during his lifetime, had not 
applied for any benefit or additional benefit based on this 
child being his daughter.  In an attached deposition the 
appellant, who had 3 years of college education, stated that 
the child in question was the child of the appellant's sister 
but that the child had been living with the veteran and the 
appellant since the child was 3 months old.  The appellant 
further attested that the individual who had submitted 
affidavits in her behalf had perceived the child to be that 
of the appellant because she and the veteran had raised the 
child since she was 3 months old.  Also, she reported that 
"we" (she and the veteran) had had taken the proper steps 
to register the birth of the child.  

A Proposed Administrative Decision in October 1998 determined 
that the case warranted submission for consideration of 
forfeiture of all VA benefits due to fraud.  

In a November 1998 letter the appellant withdrew any claim 
for VA benefits based upon she and the veteran having 
allegedly had a daughter.  

In a Final Administrative Decision later in November 1998 it 
was determined that the case warranted referral to the VA 
Director of Compensation and Pension (C & P) Services for 
consideration of forfeiture of VA benefits, which was done in 
December 1998.  

In March 1999 the VA Director of C & P Services determined 
that the appellant had submitted fraudulent evidence and, 
thus, forfeited all rights, claims, and benefits to which she 
might otherwise be entitled under laws authorized by VA.  

The appellant perfected an appeal from that decision by 
filing VA Form 9, attached to which was a written statement 
(which has been translated) stating that she and the veteran 
had raised and treated her niece since she was 3 months old, 
as if the niece was their own daughter.  Her VA benefits were 
her only source of income and denying her those benefits 
would cause a hardship.  

At the travel board hearing before the undersigned in June 
2001 the appellant testified that she and the veteran had 
registered the birth of her niece under their own names and 
that she was unaware that claiming that child as the 
veteran's and her own natural daughter was improper and 
against VA rules (page 2 of that transcript).  She testified 
that she and the veteran had never taken any steps to 
formally adopt that child but the child had continued to live 
with her as she had since the child was 3 months old (page 
3).  She regarded the child (her niece) as her own natural 
child, even though the appellant's sister (the child's actual 
mother) was still alive.  Moreover, the child considered the 
appellant, and not her biological mother, to be the child's 
natural mother.  The appellant had registered the child's 
birth but it was the veteran that supplied the information as 
it appeared on the birth certificate (apparently meaning the 
May 1993 Baptismal Certificate) (page 4).  The appellant also 
stated that she had submitted her claim for VA death pension 
benefits only a short time [two weeks] after the veteran's 
death when she was still grieving and in mourning over the 
veteran's death (page 5).  The appellant again reported that 
VA benefits were her only source of income (page 6) and that 
she would continue to raise her niece (page 7).  


Law and Regulations

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws pertaining to 
insurance benefits).  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 U.S.C.A. 
§ 6103(a) (West Supp. 2001); 38 C.F.R. § 3.901(a) and (b) 
(2001).  

Under 38 C.F.R. § 3.900(b)(2) forfeiture of benefits may not 
be declared except under the circumstances set forth in Sec. 
3.901(d), Sec. 3.902(d), or Sec. 3.903.  38 C.F.R. § 3.901(d) 
provides that after September 1, 1959 forfeiture by reason of 
fraud may be declared if the fraudulent act was committed in 
the Philippine Islands.  

Under 38 C.F.R. § 3.57(a)(1) (2001) the term child of the 
veteran means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  




Analysis

Although the efforts of the appellant to raise, protect, and 
care for the child in question is, under the circumstances, 
certainly laudable, the fact remains that false statements 
were made and false documents submitted which were, falsely, 
to the effect that this child was the child of the veteran 
and the appellant, when it was known that she was neither the 
biological child of, nor officially adopted by, the veteran 
and the appellant.  These representations were made for the 
purpose of obtaining additional VA death pension benefits.  
The appellant has not submitted any evidence that merely 
having a baptismal certificate and birth registration which 
list the child as the child of the veteran and the appellant 
has, under the law of the Philippines, the legal effect of 
adopting the child.  

Here, the appellant submitted documents which contained 
information which she knew was incorrect and which were to be 
the basis for an award of additional VA death pension 
benefits.  When the matter was investigated she admitted 
having made false statements, and she has attempted to 
explain the reason for these statements by indicating that 
she needed the additional money in order to raise her niece.  

The fact remains that the child in question is not the 
biological child or adopted child of the veteran and the 
appellant, and that the appellant was well aware of this.  
Nevertheless, she submitted evidence which was false and 
which she knew was false and which was submitted in support 
of a claim to receive an award of additional VA benefits for 
the claimed child.  Consequently, and despite her later 
withdrawal of this claim, and notwithstanding any financial 
need that may exist, her acts constituted fraud and are a 
proper basis for forfeiture of all VA benefits.  While the 
result of forfeiture may be harsh, it is the end result of 
the appellant's own actions and is required by law.  
38 U.S.C.A. § 6103(a).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  In reaching this 
decision, it is the judgment of the Board that the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the appellant.  


ORDER

Forfeiture was properly invoked against the appellant under 
38 U.S.C.A. § 6103(a). The appeal is denied.  


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

